Case 1:18-cv-02648-VEC Document 46 Filed 12/17/19 Page 1 of 8
Case 1:18-cv-02648-VEC Document 46 Filed 12/17/19 Page 2 of 8
Case 1:18-cv-02648-VEC Document 46 Filed 12/17/19 Page 3 of 8
Case 1:18-cv-02648-VEC Document 46 Filed 12/17/19 Page 4 of 8
Case 1:18-cv-02648-VEC Document 46 Filed 12/17/19 Page 5 of 8
Case 1:18-cv-02648-VEC Document 46 Filed 12/17/19 Page 6 of 8
Case 1:18-cv-02648-VEC Document 46 Filed 12/17/19 Page 7 of 8




                        12/17/2019
Case 1:18-cv-02648-VEC Document 46 Filed 12/17/19 Page 8 of 8
